DETAILED ACTION
This communication is responsive to Applicant’s response filed March 31, 2021. Applicant’s amendments and remarks have been carefully considered.
Claims 1-2, 4-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over European reference (EP 0 008 173) in view of Cole (US 2009/0294188).
The EP reference discloses a railway car having features similar to those recited in the instant claims, including axle 13 mounted in axle bearing 12, wheel 14 located on an outer side of axle bearing 12, motor 11 connected to axle bearing 12, and a companion wheel sharing the same axle 13 to form a wheelset. It would have been obvious to one of ordinary skill in the art to arrange the companion wheel of the EP reference with an axle bearing in a manner similar to that shown in Fig. 1 of the EP reference, wherein the companion wheel is similarly located outside the axle bearing to achieve a balanced wheelset.
Cole discloses a vehicle wheelset including a motorized axle system that may also function as a generator (Para [0041]), wherein the motorized axle has functions both as an electric motor and a generator, i.e. motorized axle/generator 200. The motorized axle of Cole includes rotor 102 mounted on axle 101 and substantially cylindrical stator 103 mounted concentrically around rotor 102 and to an inner side of bearings 104 (see also the arrangement of system 100 shown in Figs. 1a, 1b, 2 and 8 of Cole). 
In view of Cole, it would have been obvious to one of ordinary skill in the art to modify the structure of the EP reference by using a motorized axle/generator arranged 
Regarding instant claim 2, consider the structure shown in Fig. 1 of the EP reference, wherein motor 11 is positioned/mounted to an inner side of bearing 12, and the structure of Cole, wherein stator 103 is mounted to an inner wall of substantially cylindrical housing 150, which is also positioned/mounted to an inner side of bearing 14. The structure of the EP reference, as modified in view of Cole, is considered to include the combination of features of instant claim 2, wherein the stator is mounted to an inner wall of a substantially cylindrical housing, which is mounted to an inner side of one of the bearings.
Regarding instant claim 4, consider the structure of Cole, which shows housing 150 having an inner extending circumferential flange (e.g. Figs. 2, 8) extending toward the wheel axle and sealing an interior of the housing. In view of Cole’s teaching, it would have been obvious to one of ordinary skill in the art to modify the structure of the EP reference to include a similar inner extending circumferential flange for sealing an interior of the stator housing.
Regarding instant claim 5, the generator in the structure of the EP reference, as modified, is readable as being one of the synchronous, asynchronous, and switched-reluctance generators as claimed. 

Regarding instant claim 10, consider the stator including stator elements 103 of the structure of Cole, wherein the stator inherently requires or at least it is well known (Official Notice is taken) to include electrical conductors to interact with permanent magnets 110 of rotors 102 to facilitate generation of electrical currents in power generation. Therefore, it would have been obvious to one of ordinary skill in the art to construct such the stator of the structure of the EP reference, as modified, to include the required or known electrical conductors for performing the expected function thereof.  The above Official Notice is entered as an admitted prior art, per MPEP §2144.03, because the applicant fails to adequately traverse the official notice.
Regarding instant claims 11-12, the use of converter/inverter for controlling current, frequency and/or voltage is known. Consider for example the use of inverter 302 or 202 connected between axle/generator 200 and battery 301/202 in the structure of Cole. Therefore, it would have been obvious to one of ordinary skill in the art to use a known inverter in the structure of the EP reference, as modified, for regulating the electrical power between the battery and the axle/generator.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Folk (US 6,220,175).
Folk discloses generator 30 having circumferential flanges at 52 configured to be mounted to a side of a structure of a bearing assembly as shown in Figs. 4-5 of Folk. In view of Folk, it would have been obvious to one of ordinary skill in the art to alternatively . 
Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 2 above, and further in view of Jeon (US 2014/0265650).
Regarding instant claims 8 and 18, consider magnet 130 mounted in recess 122 of cylindrical member 120 of Jeon. In view of the teaching of Jeon, it would have been obvious to one of ordinary skill in the art to provide recesses in the cylindrical member (i.e., the wheel axle) of the structure of the EP reference, as modified, and to arrange the permanent magnets in the recesses to achieve expected advantages thereof, such as achieving a simplified construction where the magnets can be securely held in the recesses of the cylindrical member.
Regarding instant claim 9, the process of milling is not considered as being patentably significant in the apparatus claim when the prior art structure includes the corresponding structure that can be made by the instant claimed process. On the other hand, it would have been obvious to one of ordinary skill in the art to make axle of the EP reference with the recesses formed by using a known method, such as milling, for achieving the expected advantages of such known forming method, such as the ability of using a known general purpose milling machine for forming the recesses in the shaft, where operational costs can be reduced. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Evans (US 2012/0091710).

Evans describes a refrigerator car 1 configured with a demand for electricity and including generator 16 and battery 30. 
It would have been obvious to one of ordinary skill in the art to use the structure of the EP reference, as modified, on a refrigerator car that has a demand for electricity, similar to that described in Evans, for providing the generated electrical energy to at least assist powering the refrigerator car to cool the load compartment. The structure of the EP reference, as modified, is considered to include the combination of features recited in instant claim 13.
Response to Applicant’s Argument:
Regarding Applicant’s argument that instant claim 1 refers to an axle mounted induction generator, whereas the EP reference and Cole are directed traction motors, i.e., failing to disclose an induction generator as required by instant claim 1, consider the structure of Cole, wherein the motorized axle may also function as a generator to recover residual energy upon deceleration of the vehicle (see paragraphs [0041]-[0042] of Cole). The structure of the EP reference, as modified, is considered to include an axle mounted induction generator, similar to that taught by Cole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617